Citation Nr: 1433624	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  07-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to February 1982 and from December 1986 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the RO in San Juan, the Commonwealth of Puerto Rico. 

In his April 2007 Substantive Appeal (on VA Form 9, Appeal to the Board), the Veteran requested that he be afforded a hearing conducted before a Veteran's Law Judge at the RO.  Prior to being scheduled for a hearing, the Veteran, in a September 2007 statement, withdrew his request for a Board hearing and requested instead a hearing before a RO hearing officer.  38 C.F.R. § 20.704(e).  The Veteran was scheduled for an RO hearing on December 3, 2007, but he reportedly failed to attend the hearing and thereafter the case was certified to the Board. 

In June 2008, the Board received a note from the Veteran indicating he was requesting a hearing before the Board so that the Board could hear his case for new evidence before the Board reaches a decision on his case.

In July 2010, the Board remanded the Veteran's claim to afford him a hearing before a Veterans Law Judge at the RO.  Ultimately, the Veteran submitted correspondence in May 2012 requesting that his appeal be decided on the evidence of record without a hearing.  Thereafter, a hearing was scheduled for April 2013, but the Veteran failed to report.  As such, the Veteran's request for a hearing is deemed withdrawn. 38 C.F.R. § 20.702(d).

This claim was previously before the Board in October 2013, at which time the Veteran claim was reopened on the basis of a finding of new and material evidence having been submitted and remanded for additional development.  That development having been completed, this claim is once again before the Board.




This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current diagnosis of hypertension is related to military service or that such condition was manifested within one year after service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated March 2006, that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record does not indicate that the Veteran was in receipt of SSA benefits.  Additionally, VA provided the Veteran with a medical examination that was adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board also finds that there has been substantial compliance with the mandates of the October 2013 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Under the laws administered by VA, service connection may be established for a disability resulting from disease or injury, or for aggravation of preexisting disease or injury, contracted in line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established for chronic diseases, such as hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was discharged from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  The Veteran's current diagnosis of hypertension is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is for application in this case.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Background

The Veteran contends that his hypertension is related to military service.  In support, he maintains that he was shown to have elevated blood pressure readings in service and was found to have borderline hypertension at service exit.  The Veteran states that he did not seek medical care for high blood pressure or for hypertension immediately after service, but rather waited until 2005 to seek treatment.

The Veteran's STRs show that he was shown to have elevated blood pressure readings on intermittent occasions.  On service exit examination he was found to have borderline hypertension with a reading of 140/96 mmHg.  At no time during service was the Veteran actually diagnosed with hypertension, shown to have any sustained elevated blood pressure over continuous periods of time, or prescribed medication to treat.

A review of the Veteran's VA outpatient treatment records and private treatment records show that he has been diagnosed and treated for uncontrolled hypertension off and on since 2005.

The Veteran was provided with a VA examination in December 2013.  At the examination, upon reviewing the Veteran's claims file, interviewing the Veteran, and administering objective testing, which revealed blood pressure readings of 166/92 mmHg, 162/94 mmHg, and 160/94 mmHg, the Veteran was diagnosed with hypertension.  The examiner noted the Veteran's off and on treatment for uncontrolled hypertension beginning in 2005.  The examiner opined that it was less likely than not that the Veteran's hypertension was related to military service, nor was it diagnosed or diagnosable within one year of leaving military service (by June 1995).  In support, the examiner provided that, despite intermittent readings of elevated blood pressure during service, there was no actual medical evidence of any diagnosis or treatment during military service or within one year post-service.  Rather, the examiner noted that the Veteran's elevated blood pressure readings were isolated and contextually associated with pain or stress, which causes higher than normal readings in persons with normal blood pressure.  Further, the examiner explained that a diagnosis of hypertension would have required prolonged high blood pressure readings over a period of time, rather than the isolated readings shown in the Veteran's STRs.  Last, the examiner noted that blood pressure readings immediately after service in 1995 and 1996 were all within normal range and the first indication of prolonged high blood pressure did not occur until almost 10 years later in 2005.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with hypertension, as shown in the Veteran's private treatment records, VA outpatient treatment records, and VA examination.  Also, there is evidence of a possible in-service incurrence, as there were several elevated blood pressure readings noted in the Veteran's STRs as well as a finding of borderline hypertension on the service exit examination.  As such, the issue turns upon a finding of nexus between the two.  See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d at 604; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records are absent for any showing that the Veteran's elevated blood pressure readings were diagnosed as hypertension.  Furthermore, although the Veteran was noted to have borderline hypertension, there still is no indication that it was ever diagnosed to be actual hypertension. 

Following the Veteran's discharge from the service, the first evidence of any kind referring to an actual diagnosis of hypertension was in 2005, as indicated in a private treatment record, over ten years after the initial intermittent elevated blood pressure readings and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of hypertension in 2005 is well outside of the one year presumptive period.

Although the record evidence shows that elevated blood pressure readings were noted in service and borderline hypertension was indicated at separation, these in-service notations, however, do not establish that the Veteran was actually found to suffer from hypertension at that time.  This is evidenced by the private and VA treatment records showing a confirmed diagnosis of hypertension in 2005, and by the December 2013 VA examination opinion revealing the Veteran's hypertension to be less likely than not related to service.  The VA opinion provides a well-reasoned analysis, finding that the in-service clinical findings showed no diagnosis of hypertension, and that the showings of elevated blood pressure were isolated incidences brought upon by contextual pain and/or stress.  According to the VA examiner, hypertension would have only been diagnosed had the Veteran showed sustained high blood pressure readings over a continuous period of time, which was not shown at any time during service.  Moreover, the examiner explained that the first evidence of hypertension did not occur until nearly 10 years post-service.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding a relationship between his currently diagnosed hypertension and the in-service elevated blood pressure readings and finds that, while he is competent to make statements regarding the symptoms of his conditions, there is no indication that the Veteran possesses the requisite expertise to establish a nexus between his current hypertension and elevated blood pressure readings in military service.  In this regard, hypertension can have many causes, and determining its etiology requires medical expertise.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

Thus, to the extent the Veteran invites the Board to draw the conclusion, based on no medical evidence that his current diagnosis of hypertension results from the in-service elevated blood pressure readings, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) (It is the claimant's responsibility to support a claim for VA benefits).

Lastly, in regard to continuity of symptoms, the Board find that the Veteran's claimed hypertension is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the fact the most competent and probative evidence of record does not support a finding that hypertension was diagnosed in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of hypertension during service or within one year after service, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

Accordingly, for the reasons and bases discussed above, service connection for hypertension is denied. 








ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


